Scott, J.: The disposition of the motion involves a construction of the recent Practice act of 1879. We are all of opinion that where a freehold is involved in litigation, the appeal, whether the action is at law, or in chancery, may be taken directly into this court; but a majority of the court are of opinion that in this case no freehold is involved, and for that reason the appeal is dismissed. Appeal dismissed. Dickey, J.: I think in this case there is a freehold involved. Before the answer was filed the time of redemp-, tion from these tax certificates had passed. The defendant came in, and in the answer asserted his right to have a deed, or right to the title of the property, and the decree denied that right. It is the defendant who brings the appeal, and it therefore seems to me the freehold was involved.